Case: 12-1520   Document: 31       Page: 1   Filed: 09/27/2012




          NOTE: This order is nonprecedential.

   WIniteb ~tate5 (!Court of ~peaI5
        for tbe jfeberaI (!Circuit

    LEO PHARMACEUTICAL PRODUCTS, LTD.
                       Appellant,

                           v.
        DAVID J. KAPPOS, DIRECTOR,
   UNITED STATES PATENT AND TRADEMARK
                  OFFICE,
                       Appellee,

                          AND

                  GALDERMA R&D,
                       Appellee.


                     2012-1520
            (Reexamination No. 95/000,153)


    Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.


                     ON MOTION


                      ORDER
Case: 12-1520       Document: 31    Page: 2    Filed: 09/27/2012




LEO PHARMACEUTICAL PRODUCTS V. KAPpos                            2


    The Director of the United States Patent and Trade-
mark Office and Galderma R&D ("Galderma") each move
for a 50-day extension of time, until November 16, 2012,
to file their principal briefs. Leo Pharmaceutical Prod-
ucts, Ltd. opposes.

      Upon consideration thereof,

      IT Is ORDERED THAT:

     The motions are granted. Galderma's and the Direc-
tor's principal briefs are due November 16, 2012.

                                     FOR THE COURT


      SEP 21 2012                     /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk
cc: Andrew D. Meikle, Esq.
    Raymond T. Chen, Esq.
    Martin B. Pavane, Esq.                     COuJ't~~
                                          u.s.11fEFEDERAtCrRCUITfOR
s27
                                               SEP 272012
                                                  JAN HORBALY
                                                     ClERK